Exhibit 10.1

 

ICT Group, Inc. Incentive Plan

 

A. Plan Objective

 

The ICT Group, Inc. Incentive Plan (the “Plan”) is designed to encourage
results-oriented actions on the part of identified senior managers of ICT Group,
Inc. (the “Company”). The Plan is intended to align financial rewards with the
achievement of specific performance objectives.

 

B. Eligibility

 

All management employees of the Company and its subsidiaries who are identified
by the Compensation Committee of the Board (the “Committee”) and/or the Chief
Executive Officer (the “CEO”) are eligible to participate in the Plan. The
Administrator (as defined in Section 3 below) shall select the management
employees who shall participate in the Plan (the “Participants”) in accordance
with Section D below.

 

C. Administration

 

The Plan shall be administered by the Committee with respect to employees who
are officers of the Company (“Officers”), and the Plan shall be administered by
the CEO with respect to all other management employees. The CEO may delegate his
authority to administer the Plan to an individual or other committee. The term
“Administrator” shall mean the Committee, as applied to Officers, and the CEO or
an individual or committee to which authority has been delegated, as applied to
all other employees.

 

All powers of the Administrator shall be executed in its sole discretion, in the
best interest of the Company and its shareholders, not as a fiduciary to the
Participants, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals. The Administrator’s management of
the Plan, including all such rules and regulations, interpretations, selections,
determinations, approvals, decisions, delegations, amendments, terminations and
other actions, shall be final and binding on the Company and all employees of
the Company, including the Participants and their respective beneficiaries.

 

D. Participants, Target Awards and Performance Goals

 

Participants and Target Incentive Awards: At the beginning of each plan year
designated by the Administrator (the “Plan Year”), the CEO shall submit in
writing to the Committee for its consideration and approval the CEO’s
recommendations regarding which employees (including Officers) the CEO is
recommending be Participants in the Plan and the target incentive awards for
each such Participant, which shall be expressed as a dollar amount, percentage
of salary or otherwise. The Committee shall review such recommendations and
promptly advise the CEO of its approval of, or changes to, such recommendations.

 

1



--------------------------------------------------------------------------------

The Committee shall establish for each Officer a maximum award that may be paid
for the Plan Year, which shall be expressed as a dollar amount, a percentage of
salary or otherwise. The target awards will be based on a number of factors,
including but not limited to:

 

  •   Expected contribution to future Company performance and business impact

 

  •   Past individual performance

 

  •   Base salary level

 

  •   Job level

 

  •   Market competitiveness of the position

 

Performance Goals: At the beginning of each Plan Year, the CEO shall also
recommend to the Committee performance goals for each Participant that must be
met in order for an award to be payable with respect to the Plan Year. It is
anticipated that these performance goals will take the form of an Annual
Incentive Plan for Officers only and a Quarterly Incentive Plan for all
Participants. The CEO shall establish in writing: (i) the performance goals that
must be met; (ii) the threshold, target and maximum amounts that may be paid if
the performance goals are met; and (iii) any other conditions that the CEO deems
appropriate and consistent with the Plan. The CEO shall establish objective
performance goals for each Participant related to the Participant’s business
unit and/or the performance of the Company and its subsidiaries and affiliates
as a whole, or any combination of the foregoing. The Committee shall review such
recommendations and promptly advise the CEO of its approval of, or changes to,
such recommendations. The Company shall notify each Participant of his or her
target award and the performance goals for the Plan Year at the beginning of
each Plan Year.

 

The objectively determinable performance goals shall be based on one or more of
the following criteria related to the Participant’s business unit and/or the
performance of the Company and its subsidiaries and affiliates as a whole, or
any combination of the foregoing: earnings per share, net earnings, operating or
other earnings, profits, revenues, net cash flow, financial return ratios,
return on assets, return on equity, growth in assets, unit volume, sales, market
share, product discovery or other scientific goals, regulatory approvals, or
strategic business criteria consisting of one or more objectives based on
meeting specified revenue and/or earnings goals, market penetration goals,
geographic business expansion goals, cost targets, goals relating to
acquisitions or divestitures, or strategic partnerships.

 

Each Participant will earn an award for a quarter and/or or a Plan Year based on
the achievement of the performance goals established by the Administrator. The
Committee may adjust, upward or downward, the award for each Officer under the
Annual Incentive Plan based on the Committee’s determination of the Officer’s
achievement of personal and other performance goals and other factors as the
Committee determines.

 

2



--------------------------------------------------------------------------------

E. Payment of Incentive Awards

 

The Administrator shall certify and announce to the Participants the awards that
will be paid by the Company following the final determination of the Company’s
financial results for the quarter or the Plan Year. Payment of the awards
certified by the Administrator shall be made in a single lump sum cash payment
following the close of the quarter or Plan Year. Prior to the payment of any
performance-based award under the Plan, the CEO shall certify that the
performance goals and any other material terms were satisfied and attest thereto
in writing to the Committee.

 

Participants must be actively employed by the Company at the time of the payment
of the award to be eligible for an award from the Plan, except as described in
subsections (i) and (ii) below. Participants who terminate employment prior to
the time of payment of an award will not be eligible for any award payment,
except as the Administrator may otherwise determine.

 

At the discretion of the Administrator:

 

(i) A Participant who dies during the Plan Year may be eligible for a prorated
award based on the achievement of the performance goals for the Plan Year and
appropriate adjustment as described in Section D. The prorated award will be
calculated from the date when the Participant became eligible for the Plan to
the date of death. Payment will be made in a single payment at the same time as
all other incentive awards for the Plan Year are distributed. In the case of the
death of a Participant, any award payable to the Participant shall be paid to
his or her beneficiary named under the Company-sponsored life insurance plan. If
no life insurance beneficiary is designated, the beneficiary will be the
decedent’s estate.

 

(ii) A participant who leaves the Company under a Company-sponsored disability
program, separation program (other than in the case of termination for cause) or
other program approved by the Company may be eligible for a prorated award based
on achievement of the performance goals for the Plan Year and appropriate
adjustment as described in Section D. The awards will be calculated from the
date when the Participant became eligible for the Plan to the effective date of
separation. Payment will be made in a single payment at the same time as all
other incentive awards for the Plan Year are distributed.

 

The Administrator may establish appropriate terms and conditions to accommodate
newly hired and transferred employees.

 

F. Changes to Performance Goals and Target Awards

 

For each Participant the Committee, upon the recommendation of the CEO, may
adjust the performance goals and target awards under the Plan to reflect a
change in corporate capitalization (such as a stock split or stock dividend), or
a corporate transaction (such as a merger, consolidation, separation,
reorganization or partial or complete liquidation), or to reflect equitably the
occurrence of any extraordinary event, any change in applicable accounting rules
or principles, any change in the Company’s method of accounting, any change in
applicable corporate law, any change due to any merger, consolidation,
acquisition, reorganization, stock split, stock dividend, combination of shares
or other changes in the Company’s corporate structure or shares, or any other
change of a similar nature.

 

3



--------------------------------------------------------------------------------

In addition, in the event the CEO determines after the first six (6) months of a
Plan Year that in light of existing business conditions and in order to continue
to provide a performance incentive to the Participants for the remainder of the
Plan Year, it is advisable to adjust upward or downward the performance goals or
target awards under the Quarterly Incentive Plan for any Participant, the CEO
shall first submit written recommendations to the Committee identifying those
Participants for whom such adjustments are recommended and specifying for each
such Participant the proposed adjusted goals and adjusted amount of incentive
target award. In considering such recommendation from the CEO, the Committee
shall take into consideration such factors as it deems appropriate and
necessary. Such factors may include without limitation any of the following:

 

  •   the current business conditions under which the Company is operating,

 

  •   the financial performance of the Company during the first six (6) months
of the Plan Year,

 

  •   the expected financial performance of the Company for the remainder of the
Plan Year,

 

  •   the rate at which the Company is acquiring new clients or losing existing
clients,

 

  •   the acquisition or loss of a major customer,

 

  •   the addition of new services or the discontinuance of other services
offered by the Company,

 

  •   the establishment of new operations in foreign countries or the withdrawal
of operations from foreign countries, or

 

  •   the impact of new laws on the Company’s business or the occurrence of any
unusual or extraordinary event.

 

No such recommendations and adjustments shall be implemented unless and until
approved by the Committee.

 

G. Amendments and Termination

 

The Company may at any time amend or terminate the Plan by action of the
Committee Without limiting the foregoing, the Company, by action of the
Administrator, shall have the right to modify the terms of the Plan as may be
necessary or desirable to comply with the laws or local customs of countries in
which the Company operates or has employees.

 

4



--------------------------------------------------------------------------------

H. Miscellaneous Provisions

 

This Plan is not a contract between the Company and the Participants. Neither
the establishment of this Plan, nor any action taken hereunder, shall be
construed as giving any Participant any right to be retained in the employ of
the Company or any of its subsidiaries. Nothing in the Plan, and no action taken
pursuant to the Plan, shall affect the right of the Company to terminate a
Participant’s employment at any time and for any or no reason. The Company is
under no obligation to continue the Plan.

 

A Participant’s right and interest under the Plan may not be assigned or
transferred, except as provided in Section E(i) of the Plan upon death, and any
attempted assignment or transfer shall be null and void and shall extinguish, in
the Company’s sole discretion, the Company’s obligation under the Plan to pay
awards with respect to the Participant. The Company’s obligations under the Plan
may be assigned to any corporation which acquires all or substantially all of
the Company’s assets or any corporation into which the Company may be merged or
consolidated.

 

The Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund, or to make any other segregation of assets, to assure
payment of awards. The Company’s obligations hereunder shall constitute a
general, unsecured obligation, awards shall be paid solely out of the Company’s
general assets, and no Participant shall have any right to any specific assets
of the Company.

 

The Company shall have the right to deduct from awards any and all federal,
state and local taxes or other amounts required by law to be withheld.

 

The Company’s obligation to pay compensation as herein provided is subject to
any applicable orders, rules or regulations of any government agency or office
having authority to regulate the payment of wages, salaries, and other forms of
compensation.

 

The validity, construction, interpretation and effect of the Plan shall
exclusively be governed by and determined in accordance with the laws of the
Commonwealth of Pennsylvania.

 

5